Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.
 
Response to Amendment
Claims 20-21 are added, and claims 1-6, 8-15, and 17-21 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed December 24, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 13-15, filed February 23, 2022, with respect to the rejection(s) of claims 1 and 10 under 35 U.S.C. 103 (Fujiwara in view of Sasaki) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Raynaud in view of Akaki, as shown below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to signal per se.  Since the computer-readable recording medium is not explicitly described as “non-transitory” in the claim, the “BRI [broadest reasonable interpretation] of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).” (see MPEP 2106.03 (I)). 
For the purpose of advancing prosecution, the examiner assumes the computer-readable recording medium in claim 19 is as described in the applicant’s specification as “non-transitory storage media” (see para. 00197). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For claims 1 and 10, the limitations “determining an orientation of the fetus within the pregnant woman's body based on the directions of the fetus's head and the fetus's spine; displaying an image representing the orientation of the fetus together with an ultrasound image obtained by scanning the pregnant woman's body” are indefinite. It is unclear if the image representing the orientation of the fetus is an ultrasound image since the orientation of the fetus is based on the directions of the fetus’s head and fetus’s spine, and the directions of the fetus’s head and fetus’s spine were determined based on the ultrasound images of the previous limitation “determining a direction of the fetus's head based on a first ultrasound image obtained by scanning a pregnant woman's body in a first direction, and determining a direction of the fetus's spine based on a second ultrasound image obtained by scanning the pregnant woman's body in a second direction”. The limitation “displaying an image representing the orientation of the fetus together with an ultrasound image obtained by scanning the pregnant woman's body” conveys the impression that the image of orientation of the fetus is not displayed as an ultrasound image. 
	For the purpose of advancing prosecution, the examiner assumes to read the limitations as shown in the applicant’s Fig. 17A and specification (see para. 00142). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 5-6, 8, 10, 14-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Raynaud et al. (EP 3435324 A1, published January 30, 2019) (from IDS) in view of Akaki et al. (US 20070287915 A1, published December 13, 2007), hereinafter referred to as Raynaud and Akaki, respectively. 
Regarding claim 1, Raynaud teaches a method of displaying an ultrasound image, the method comprising: 
determining a direction of a fetus, wherein the determining of the direction of the fetus includes determining a direction of the fetus's head based on a first ultrasound image obtained by scanning a pregnant woman's body in a first direction (see para. 0020 – “…determining a head/toe orientation of the 3D fetal ultrasound image; and updating the 3D fetal ultrasound image using the head/toe orientation.”), and 
determining a direction of the fetus's spine based on a second ultrasound image obtained by scanning the pregnant woman's body in a second direction (see para. 0007– “…obtaining a 3D fetal ultrasound image; detecting the spine within the image; determining a first reference axis based on the spine orientation and location within the image…”); and 
determining an orientation of the fetus within the pregnant woman's body based on the directions of the fetus's head and the fetus's spine (see para. 0020 – “…determining a head/toe orientation of the 3D fetal ultrasound image; and updating the 3D fetal ultrasound image using the head/toe orientation.” Where the initial orientation is obtained from the spine orientation and is updated using the head/toe orientation).
Raynaud teaches determining the direction of the fetus’s head and the direction of the fetus’s spine in order to determine the orientation of the fetus, but does not explicitly teach 
displaying an image representing the orientation of the fetus together with an ultrasound image obtained by scanning the pregnant woman's body, and 
displaying on a screen a display marker indicating an orientation of a probe for scanning the pregnant woman's body to obtain the ultrasound image, 
wherein the determining of the orientation of the fetus comprises determining the orientation of the fetus based on the direction of the fetus's head, the direction of the fetus's spine, and the orientation of the probe ,
wherein a probe marker is attached to one surface of the probe, and 
2wherein the scanning of the pregnant woman's body for determining the direction of the fetus's head comprises scanning the pregnant woman's body based on a position of the probe marker and a position of the display marker with respect to the first ultrasound image on the screen.  
Whereas, Akaki, in the same field of endeavor, teaches 
displaying an image representing the orientation of the fetus together with an ultrasound image obtained by scanning the pregnant woman's body (Fig. 10A, tomographic image (ultrasound image) and VR (3D) image of a fetus facing the front (image representing the orientation of the fetus) on screen 11a), and 
displaying on a screen a display marker indicating an orientation of a probe for scanning the pregnant woman's body to obtain the ultrasound image (Fig. 4A and 10A; see para. 0089 – “…referencing the orientation of the display mark [display marker] on the VR image and the orientation of the second physical mark 24 [orientation of the probe] enables the operator to easily determine in which direction the ultrasonic probe 2 should be moved or rotated in order to obtain the desired [ultrasound] image.”), 
wherein the determining of the orientation of the fetus comprises determining the orientation of the fetus based on the orientation of the probe (Fig. 4A and 10A; see para. 0089 – “…referencing the orientation of the display mark on the VR image [orientation of the fetus] and the orientation of the second physical mark 24 [orientation of the probe] enables the operator to easily determine in which direction the ultrasonic probe 2 should be moved or rotated in order to obtain the desired image.”),
wherein a probe marker is attached to one surface of the probe (see para. 0046 – “As shown in FIG. 4A and FIG. 4B, a first physical mark 23 and a second physical mark 24 [probe marker] are provided on the surface of a case 21 of the ultrasonic probe 2.”), and 
2wherein the scanning of the pregnant woman's body for determining the direction of the fetus's head comprises scanning the pregnant woman's body based on a position of the probe marker and a position of the display marker with respect to the first ultrasound image on the screen (Fig. 10A; see para. 0089 – “…referencing the orientation of the display mark on the VR image and the orientation of the second physical mark 24 enables the operator to easily determine in which direction the ultrasonic probe 2 should be moved or rotated in order to obtain the desired image.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Raynaud, by including to the method displaying an image representing the orientation of the fetus together with an ultrasound image obtained by scanning the pregnant woman's body, and displaying on a screen a display marker indicating an orientation of a probe for scanning the pregnant woman's body to obtain the ultrasound image, wherein the determining of the orientation of the fetus comprises determining the orientation of the fetus based on the direction of the fetus's head, the direction of the fetus's spine, and the orientation of the probe ,wherein a probe marker is attached to one surface of the probe, and wherein the scanning of the pregnant woman's body for determining the direction of the fetus's head comprises scanning the pregnant woman's body based on a position of the probe marker and a position of the display marker with respect to the first ultrasound image on the screen, as disclosed in Akaki. One of ordinary skill in the art would have been motivated to make this modification in order to easily ascertain the relative positional relationship between a three dimensional image displayed on a display and an ultrasonic probe, as taught in Akaki (see para. 0009). 

Regarding claim 10, Raynaud teaches an apparatus for displaying an ultrasound image (Fig. 12, ultrasound diagnostic imaging system), the apparatus comprising: at least one processor (Fig. 12, signal processor 222) configured to: 
determine a direction of a fetus's head based on a first ultrasound image obtained by scanning a pregnant woman's body in a first direction (see para. 0020 – “…determining a head/toe orientation of the 3D fetal ultrasound image; and updating the 3D fetal ultrasound image using the head/toe orientation.”), 
determine a direction of the fetus's spine based on a second ultrasound image obtained by scanning the pregnant woman's body in a second direction (see para. 0007– “…obtaining a 3D fetal ultrasound image; detecting the spine within the image; determining a first reference axis based on the spine orientation and location within the image…”), and 
determine an orientation of the fetus within the pregnant woman's body based on the directions of the fetus's head and the fetus's spine (see para. 0020 – “…determining a head/toe orientation of the 3D fetal ultrasound image; and updating the 3D fetal ultrasound image using the head/toe orientation.” Where the initial orientation is obtained from the spine orientation and is updated using the head/toe orientation).
Raynaud teaches determining the direction of the fetus’s head and the direction of the fetus’s spine in order to determine the orientation of the fetus, but does not explicitly teach
a display configured to display an image representing the orientation of the fetus together with an ultrasound image obtained by scanning the pregnant woman's body, 
wherein the display is further configured to display on a screen a display marker indicating an orientation of a probe for scanning the pregnant woman's body to obtain the ultrasound image, 
wherein a probe marker is attached to one surface of the probe, and wherein the at least one processor is further configured to determine the orientation of the fetus based on the direction of the fetus's head, the direction of the fetus's spine, and the orientation of the probe, and 
scan the pregnant woman's body based on a position of the probe marker and a position of the display marker with respect to the first ultrasound image on the screen.  
	Whereas, Akaki, in the same field of endeavor, teaches
a display configured to display an image representing the orientation of the fetus together with an ultrasound image obtained by scanning the pregnant woman's body (Fig. 10A, tomographic image (ultrasound image) and VR (3D) image of a fetus facing the front (image representing the orientation of the fetus) on screen 11a), 
wherein the display is further configured to display on a screen a display marker indicating an orientation of a probe for scanning the pregnant woman's body to obtain the ultrasound image (Fig. 4A and 10A; see para. 0089 – “…referencing the orientation of the display mark [display marker] on the VR image and the orientation of the second physical mark 24 [orientation of the probe] enables the operator to easily determine in which direction the ultrasonic probe 2 should be moved or rotated in order to obtain the desired [ultrasound] image.”), 
wherein a probe marker is attached to one surface of the probe (see para. 0046 – “As shown in FIG. 4A and FIG. 4B, a first physical mark 23 and a second physical mark 24 [probe marker] are provided on the surface of a case 21 of the ultrasonic probe 2.”), and 
wherein the at least one processor is further configured to determine the orientation of the fetus based on the orientation of the probe (Fig. 4A and 10A; see para. 0089 – “…referencing the orientation of the display mark on the VR image [orientation of the fetus] and the orientation of the second physical mark 24 [orientation of the probe] enables the operator to easily determine in which direction the ultrasonic probe 2 should be moved or rotated in order to obtain the desired image.”), and 
scan the pregnant woman's body based on a position of the probe marker and a position of the display marker with respect to the first ultrasound image on the screen (Fig. 10A; see para. 0089 – “…referencing the orientation of the display mark on the VR image and the orientation of the second physical mark 24 enables the operator to easily determine in which direction the ultrasonic probe 2 should be moved or rotated in order to obtain the desired image.”).    
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Raynaud, by including to the system a display configured to display an image representing the orientation of the fetus together with an ultrasound image obtained by scanning the pregnant woman's body, wherein the display is further configured to display on a screen a display marker indicating an orientation of a probe for scanning the pregnant woman's body to obtain the ultrasound image, wherein a probe marker is attached to one surface of the probe, and wherein the at least one processor is further configured to determine the orientation of the fetus based on the direction of the fetus's head, the direction of the fetus's spine, and the orientation of the probe, and scan the pregnant woman's body based on a position of the probe marker and a position of the display marker with respect to the first ultrasound image on the screen, as disclosed in Akaki. One of ordinary skill in the art would have been motivated to make this modification in order to easily ascertain the relative positional relationship between a three dimensional image displayed on a display and an ultrasonic probe, as taught in Akaki (see para. 0009). 

	Regarding claim 19, Raynaud teaches a computer-readable recording medium having stored therein a program for performing the method (see para. 0032 – “The invention also provides a computer program and a controller for controlling the processing a 3D fetal ultrasound image, wherein the controller is adapted to implement the methods defined above”) of claim 1, which includes: 
determining a direction of a fetus, wherein the determining of the direction of the fetus includes determining a direction of the fetus's head based on a first ultrasound image obtained by scanning a pregnant woman's body in a first direction (see para. 0020 – “…determining a head/toe orientation of the 3D fetal ultrasound image; and updating the 3D fetal ultrasound image using the head/toe orientation.”), and 
determining a direction of the fetus's spine based on a second ultrasound image obtained by scanning the pregnant woman's body in a second direction (see para. 0007– “…obtaining a 3D fetal ultrasound image; detecting the spine within the image; determining a first reference axis based on the spine orientation and location within the image…”); and 
determining an orientation of the fetus within the pregnant woman's body based on the directions of the fetus's head and the fetus's spine (see para. 0020 – “…determining a head/toe orientation of the 3D fetal ultrasound image; and updating the 3D fetal ultrasound image using the head/toe orientation.” Where the initial orientation is obtained from the spine orientation and is updated using the head/toe orientation).
Raynaud teaches determining the direction of the fetus’s head and the direction of the fetus’s spine in order to determine the orientation of the fetus, but does not explicitly teach 
displaying an image representing the orientation of the fetus together with an ultrasound image obtained by scanning the pregnant woman's body, and 
displaying on a screen a display marker indicating an orientation of a probe for scanning the pregnant woman's body to obtain the ultrasound image, 
wherein the determining of the orientation of the fetus comprises determining the orientation of the fetus based on the direction of the fetus's head, the direction of the fetus's spine, and the orientation of the probe ,
wherein a probe marker is attached to one surface of the probe, and 
2wherein the scanning of the pregnant woman's body for determining the direction of the fetus's head comprises scanning the pregnant woman's body based on a position of the probe marker and a position of the display marker with respect to the first ultrasound image on the screen.  
Whereas, Akaki, in the same field of endeavor, teaches 
displaying an image representing the orientation of the fetus together with an ultrasound image obtained by scanning the pregnant woman's body (Fig. 10A, tomographic image (ultrasound image) and VR (3D) image of a fetus facing the front (image representing the orientation of the fetus) on screen 11a), and 
displaying on a screen a display marker indicating an orientation of a probe for scanning the pregnant woman's body to obtain the ultrasound image (Fig. 4A and 10A; see para. 0089 – “…referencing the orientation of the display mark [display marker] on the VR image and the orientation of the second physical mark 24 [orientation of the probe] enables the operator to easily determine in which direction the ultrasonic probe 2 should be moved or rotated in order to obtain the desired [ultrasound] image.”), 
wherein the determining of the orientation of the fetus comprises determining the orientation of the fetus based on the orientation of the probe (Fig. 4A and 10A; see para. 0089 – “…referencing the orientation of the display mark on the VR image [orientation of the fetus] and the orientation of the second physical mark 24 [orientation of the probe] enables the operator to easily determine in which direction the ultrasonic probe 2 should be moved or rotated in order to obtain the desired image.”),
wherein a probe marker is attached to one surface of the probe (see para. 0046 – “As shown in FIG. 4A and FIG. 4B, a first physical mark 23 and a second physical mark 24 [probe marker] are provided on the surface of a case 21 of the ultrasonic probe 2.”), and 
2wherein the scanning of the pregnant woman's body for determining the direction of the fetus's head comprises scanning the pregnant woman's body based on a position of the probe marker and a position of the display marker with respect to the first ultrasound image on the screen (Fig. 10A; see para. 0089 – “…referencing the orientation of the display mark on the VR image and the orientation of the second physical mark 24 enables the operator to easily determine in which direction the ultrasonic probe 2 should be moved or rotated in order to obtain the desired image.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Raynaud, by including to the method displaying an image representing the orientation of the fetus together with an ultrasound image obtained by scanning the pregnant woman's body, and displaying on a screen a display marker indicating an orientation of a probe for scanning the pregnant woman's body to obtain the ultrasound image, wherein the determining of the orientation of the fetus comprises determining the orientation of the fetus based on the direction of the fetus's head, the direction of the fetus's spine, and the orientation of the probe ,wherein a probe marker is attached to one surface of the probe, and wherein the scanning of the pregnant woman's body for determining the direction of the fetus's head comprises scanning the pregnant woman's body based on a position of the probe marker and a position of the display marker with respect to the first ultrasound image on the screen, as disclosed in Akaki. One of ordinary skill in the art would have been motivated to make this modification in order to easily ascertain the relative positional relationship between a three dimensional image displayed on a display and an ultrasonic probe, as taught in Akaki (see para. 0009).

Furthermore, regarding claims 5 and 14, Raynaud further teaches 
wherein the determining of the direction of the fetus's spine comprises: detecting the fetus's spine and a torso of the fetus in the second ultrasound image (see para. 0093 – “…the second reference axis (x) is determined, perpendicular to the first reference axis (z), based on the fetal torso orientation with respect to the detected spine.”); 
determining, based on the fetus's spine and the fetus's torso, an angle of rotation of an axis of the fetus with respect to a reference point (see para. 0009 – “The second reference axis enables volume rotation about the spine (i.e. about the first reference axis), so that a 3D orientation of the fetus is identified.”); and 
displaying the fetus's spine and the angle of rotation on the second ultrasound image (see para. 0015 – “The spine is at one edge of the abdomen/thorax, so the vector between the spine and the center of the ellipse (or circle) represents a rotational orientation.”).  
Furthermore, regarding claim 6 and 15, Raynaud further teaches wherein the ultrasound image is an ultrasound image obtained by scanning the pregnant woman's body in the second direction (see para. 0007– “…obtaining a 3D fetal ultrasound image; detecting the spine within the image; determining a first reference axis based on the spine orientation and location within the image…”), and 
Akaki further teaches wherein the image representing the orientation of the fetus comprises at least one of an image having indicated thereon at least one of left and right sides of the fetus in the ultrasound image, an image showing a cross-section and the left and right sides of the fetus in the ultrasound image, and a mimic image showing the fetus three-dimensionally based on the orientation of the fetus (Fig. 10A, where the mimic image is a VR 3D image of the fetus; see para. 0089 – “…referencing the orientation of the display mark on the VR image and the orientation of the second physical mark 24 enables the operator to easily determine in which direction the ultrasonic probe 2 should be moved or rotated in order to obtain the desired image.”).
Furthermore, regarding claims 8 and 17, Akaki further teaches wherein the image representing the orientation of the fetus comprises a mimic image showing the fetus three-dimensionally based on the orientation of the fetus (Fig. 10A, where the mimic image is a VR 3D image of the fetus; see para. 0089 – “…referencing the orientation of the display mark on the VR image and the orientation of the second physical mark 24 enables the operator to easily determine in which direction the ultrasonic probe 2 should be moved or rotated in order to obtain the desired image.”), and 
wherein the mimic image is rotated based on a user input (see para. 0106 – “When the operator uses an operating part (not shown) [user input] to give instructions to rotate a VR image, the VR processor 92 applies volume rendering from a different eye-gaze direction upon receiving the rotating instructions. Consequently, a VR image to be seen from a different direction can be obtained.”). 
Furthermore, regarding claims 20 and 21, Akaki further teaches wherein the display marker is disposed at a predetermined position on the screen (Fig. 5B, where the predetermined mark is ROI (region of interest) 101 on a tomographic image 100, where the tomographic image is displayed on screen 11a of Fig. 10A; see para. 0061 – “…the mark forming part 91 writes a predetermined mark into the selected tomographic image data 100.”). 
The motivation for claims 5-6, 8, 14-15, 17, and 20-21 was shown previously in claims 1 and 10, respectively. 

	Claim 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Raynaud in view of Akaki, as applied to claim 1 and 10 above, respectively, and in further view of Choi et al. (US 20180161010 A1, published June 14, 2018), hereinafter referred to as Choi.
Regarding claims 2 and 11, Raynaud in view of Akaki teaches all of the elements disclosed in claim 1 and 10 above, respectively, and  
Raynaud further teaches 
wherein the determining of the direction of the fetus's head comprises: displaying a user interface for guiding scanning of the pregnant woman's body in the first direction (see para. 0020 – “…determining a head/toe orientation of the 3D fetal ultrasound image; and updating the 3D fetal ultrasound image using the head/toe orientation.”; see para. 0118 – “The user interface is also coupled to the transmit controller 218 to control the generation of ultrasound signals from the transducer array 210 and hence the images produced by the transducer array and the ultrasound system.”); 
determining the direction of the fetus's head based on the fetus's head being detected in the first ultrasound image (see para. 0020 – “…determining a head/toe orientation of the 3D fetal ultrasound image; and updating the 3D fetal ultrasound image using the head/toe orientation.”), and 
wherein the determining of the direction of the fetus's spine comprises: displaying a user interface for guiding scanning of the pregnant woman's body in the second direction (see para. 0007– “…obtaining a 3D fetal ultrasound image; detecting the spine within the image; determining a first reference axis based on the spine orientation and location within the image…”; see para. 0118 – “The user interface is also coupled to the transmit controller 218 to control the generation of ultrasound signals from the transducer array 210 and hence the images produced by the transducer array and the ultrasound system.”); and 
determining the direction of the fetus's spine based on the fetus's spine being detected in the second ultrasound image (see para. 0007– “…obtaining a 3D fetal ultrasound image; detecting the spine within the image; determining a first reference axis based on the spine orientation and location within the image…”).  
Raynaud in view of Akaki does not explicitly teach 
displaying, based on the fetus's head not being detected in the first ultrasound image, a user interface for guiding rescanning of the pregnant woman's body; and 
displaying a user interface for guiding rescanning of the pregnant woman's body based on the fetus's spine not being detected in the second ultrasound image. 
Whereas, Choi, in the same field of endeavor, teaches teach displaying, based on the fetus's head not being detected in the first ultrasound image and based on a fetus’s spine not being detected in the second ultrasound image, a user interface for guiding rescanning of the pregnant woman's body (Fig. 13, target region 1300 including fetus’s head or spine; Fig. 3; see pg. 5, col. 1, para. 0087 — “...an ultrasound image detected as an image corresponding to a target region in the imaging list may not be used for a required test since the target region is occluded by other organs or may be unsuitable for accurate diagnosis due to much noise contained therein. In this case, by providing the user with information indicating that a quality value for the ultrasound image of the target region is less than a reference value, the processor 310 may control imaging to be performed again.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Raynaud in view of Akaki, by including to the method displaying, based on the fetus's head not being detected in the first ultrasound image, a user interface for guiding rescanning of the pregnant woman's body; and displaying a user interface for guiding rescanning of the pregnant woman's body based on the fetus's spine not being detected in the second ultrasound image, as disclosed in Choi. One of ordinary skill in the art would have been motivated to make this modification in order for the user to thoroughly capture images of all predefined body parts of the fetus for accurate health diagnosis without human error, as taught in Choi (see pg. 1, col. 1, para. 0005).
Furthermore, regarding claims 3 and 12, Raynaud further teaches 
wherein the determining of the direction of the fetus's head comprises: 3 displaying a user interface for guiding scanning of the pregnant woman's body in the first direction (see para. 0020 – “…determining a head/toe orientation of the 3D fetal ultrasound image; and updating the 3D fetal ultrasound image using the head/toe orientation.”; see para. 0118 – “The user interface is also coupled to the transmit controller 218 to control the generation of ultrasound signals from the transducer array 210 and hence the images produced by the transducer array and the ultrasound system.”); 
determining the direction of the fetus's head based on the fetus's head being detected in the first ultrasound image (see para. 0020 – “…determining a head/toe orientation of the 3D fetal ultrasound image; and updating the 3D fetal ultrasound image using the head/toe orientation.”); and 
wherein the determining of the direction of the fetus's spine comprises: displaying a user interface for guiding scanning of the pregnant woman's body in the second direction (see para. 0007– “…obtaining a 3D fetal ultrasound image; detecting the spine within the image; determining a first reference axis based on the spine orientation and location within the image…”; see para. 0118 – “The user interface is also coupled to the transmit controller 218 to control the generation of ultrasound signals from the transducer array 210 and hence the images produced by the transducer array and the ultrasound system.”); and 
determining the direction of the fetus's spine based on the fetus's spine being detected in the second ultrasound image (see para. 0007– “…obtaining a 3D fetal ultrasound image; detecting the spine within the image; determining a first reference axis based on the spine orientation and location within the image…”), and 
Choi further teaches 
determining, based on the fetus's head not being detected in the first ultrasound image and based on a fetus’s spine not being detected in the second ultrasound image, the direction of the fetus's head based on a user input with respect to the first ultrasound image and the direction of the fetus's spine based on a user input with respect to the second ultrasound image (Fig. 13, target region 1300 including fetus’s head or spine; see para. 0057 — “The main display 121 and the sub-display 122 may provide graphical user interfaces (GUI), to receive user's inputs of data or a command to control the ultrasound image processing apparatus 100.”; see para. 0087 — “...an ultrasound image detected as an image corresponding to a target region in the imaging list may not be used for a required test since the target region is occluded by other organs or may be unsuitable for accurate diagnosis due to much noise contained therein. In this case, by providing the user with information indicating that a quality value for the ultrasound image of the target region is less than a reference value, the processor 310 may control imaging to be performed again.”).
The motivation for claims 3 and 12 was shown previously in claim 2 and 11, respectively. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raynaud in view of Akaki, as applied to claim 1 and 10 above, respectively, and further in view of Lee et al. (US 9603579 B2, published March 28, 2017), hereinafter referred to as Lee.
Regarding claims 4 and 13, Raynaud in view of Akaki teaches all of the elements as disclosed in claim 1 and 10 above, respectively, and 
Raynaud further teaches wherein the determining of the direction of the fetus's head comprises: detecting the fetus's head in the first ultrasound image; and displaying the fetus's head and the direction of the fetus's head on the first ultrasound image (see para. 0020 – “…determining a head/toe orientation of the 3D fetal ultrasound image; and updating the 3D fetal ultrasound image using the head/toe orientation.”).
Raynaud in view of Akaki does not explicitly teach determining whether the fetus's head in the first ultrasound image is located right or left with respect to a torso of the fetus. 
Whereas, Lee, in the same field of endeavor, teaches determining whether the fetus's head in the first ultrasound image is located right or left with respect to a torso of the fetus (Fig. 1; see col. 5, lines 64 - 67 — “...when ten slice data are obtained from the ultrasound data, the direction identifier 160 may perform scoring with respect to the direction of the head estimated from each slice data, as left:right=7:3. Therefore, the left having a relatively higher score may be determined as the direction of the head of the fetus.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Raynaud in view of Akaki, by including to the method determining whether the fetus's head in the first ultrasound image is located right or left with respect to a torso of the fetus, as disclosed in Lee. One of ordinary skill in the art would have been motivated to make this modification in order to detect an accurate direction of the fetus head, as taught in Lee (see col. 5, lines 52-63).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raynaud in view of Akaki, as applied to claim 1 and 10 above, respectively, and further in view of Kurita et al. (US 20160015364 A1, published January 21, 2016), hereinafter referred to as Kurita. 
Regarding claims 9 and 18, Raynaud in view of Akaki teaches all of the elements as disclosed in claim 1 and 10 above, respectively, and 
Akaki further teaches wherein the image representing the orientation of the fetus comprises a mimic image showing the fetus three-dimensionally based on the orientation of the fetus (Fig. 10A, where the mimic image is a VR 3D image of the fetus; see para. 0089 – “…referencing the orientation of the display mark on the VR image and the orientation of the second physical mark 24 enables the operator to easily determine in which direction the ultrasonic probe 2 should be moved or rotated in order to obtain the desired image.”).
Raynaud in view of Akaki teaches displaying a mimic image based on the orientation of the fetus, but does not explicitly teach  
determining a posture of the fetus based on a leg of the fetus detected in the first ultrasound image; and generating the mimic image based on the orientation and posture of the fetus and displaying the mimic image.
Whereas, Kurita, in the same field of endeavor, teaches 
  determining a posture of the fetus based on a leg of the fetus detected in the first ultrasound image (Fig. 9-10; see para. 0083 – “…where the two dimensional image data including data of the femoral [leg] region of the fetus is displayed…Thus, the operator aligns the first marker 31 with the femoral region, which is indicated by the dashed line, corresponding to the region of interest on two-dimensional image data 56a displayed on the first display area 54 of a screen 53a in real time...”); and 
generating the mimic image based on the orientation and posture of the fetus and displaying the mimic image (Fig. 1; see para. 0032 — “The transmitting and receiving unit 20 causes the ultrasonic probe 10 to perform two-dimensional or three-dimensional [mimic] ultrasonic scanning...”; see para. 0079 – “The display 50 substantially simultaneously displays the two-dimensional image data and the marker including the first marker 31 to the third marker 33 and the posture guide 335 synthesized by the synthesizing unit 40…”; see para. 0083 – “…where the two dimensional image data including data of the femoral [leg] region of the fetus is displayed…Thus, the operator aligns the first marker 31 with the femoral region, which is indicated by the dashed line, corresponding to the region of interest on two-dimensional image data 56a displayed on the first display area 54 of a screen 53a in real time...”). 
t would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Raynaud in view of Akaki, by including to the method determining a posture of the fetus based on a leg of the fetus detected in the first ultrasound image, and generating the mimic image based on the orientation and posture of the fetus and displaying the mimic image, as disclosed in Kurita. One of ordinary skill in the art would have been motivated to make this modification in order for the user to readily grasp if the femur of the fetus is growing normally, as taught in Kurita (see pg. 6, col. 2, para. 0086).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793